Citation Nr: 1641879	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for psoriasis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

With respect to the Veteran's claim for an increased rating for psoriasis, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board acknowledges that there are thirty additional issues, not listed on the title page of this decision, which are addressed in two September 2016 statements of the case, which have not yet been perfected by the Veteran and are not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claims for higher ratings for left knee degenerative arthritis and left hip degenerative arthritis, VA most recently provided the Veteran with VA examinations in September 2014.  In the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.

The Board notes that the Veteran has submitted an October 2016 disability benefits questionnaire (DBQ) without a waiver of RO initial consideration.  As the Veteran's claim for a left knee disability is being remanded, the RO will have an opportunity to consider the additional evidence received in the first instance.  Additionally, the October 2016 DBQ does not adequately address at which points the Veteran begins to experience pain on range of motion testing.  

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Provide the Veteran with VA knee and hip examinations to determine the nature and severity of the service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided.

Range of motion testing should be undertaken for the left knee and left hip.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


